DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zack Chen on 8/22/22.
The application has been amended as follows: 
Claims 2 and 11-15 have been cancelled.  
Claims 1, 3-10, 16-20 have been replaced in their entirety by the following claims 1, 3-10, 16-20: 

1. A processing information management system comprising: 
a wafer processing apparatus that includes a dicing apparatus having a rotable blade driven by a motor, the dicing apparatus configured to dice a wafer; 
a first sensor provided in the wafer processing apparatus, the first sensor outputting a first sensor signal according to a detected processing state, and the first sensor signal includes at least one of a signal corresponding to a spindle resistance value of the motor or a signal corresponding to a driving current of the motor; 
an abnormality analyzer configured to generate abnormality occurrence data of a target wafer based on processing location information based on the first sensor signal; 
an integration system configured to integrate the abnormality occurrence data into wafer map data corresponding to the target wafer; 
the integration system further configured to output the wafer map data to a post stage apparatus configured to perform a post-processing on the target wafer; and 
the post stage apparatus configured to perform a post-processing on the target wafer based on the wafer map data. 
3. The processing information management system according to claim 1, wherein the wafer processing apparatus includes a second sensor configured to output a second sensor signal according to a detected abnormality state, 
the second sensor is an acceleration sensor, and the second sensor signal includes an acceleration signal indicating an acceleration value of the blade, and 
the abnormality analyzer is configured to generate the abnormality occurrence data using the processing location information based on the first sensor signal and the abnormality state based on the second sensor signal.
4. The processing information management system according to claim 1, wherein the wafer processing apparatus includes a second sensor configured to output a second sensor signal according to a detected abnormality state, 
the second sensor is a time of flight (TOF) sensor, and the second sensor signal includes a distance signal indicating an distance value from the target wafer to the blade, and 
the abnormality analyzer is configured to generate the abnormality occurrence data using the processing location information based on the first sensor signal and the abnormality state based on the second sensor signal.
5. The processing information management system according to claim 1, wherein the detected processing state includes an increase of the spindle resistance value of the motor above a predetermined level.
6. The processing information management system according to claim 1, wherein the abnormality analyzer is configured to detect chipping generated in dicing the wafer.
7. The processing information management system according to claim 1, wherein the integration system is configured to display integrated wafer map data into which the abnormality occurrence data is integrated.
8. The processing information management system according to claim 7, wherein the integration system is configured to display locations of chip areas and an abnormality position on the wafer as the integrated wafer map data.
9. The processing information management system according to claim 1, wherein the integration system is configured to output integrated wafer map data into which the abnormality occurrence data is integrated to an inspection apparatus.
10. The processing information management system according to claim 1, wherein the integration system is configured to output integrated wafer map data into which the abnormality occurrence data is integrated to a processing apparatus configured to perform a post-processing after dicing processing in semiconductor manufacturing.
16. A method of managing processing information comprising: 
dicing a wafer by a wafer processing apparatus that includes a dicing apparatus having a rotable blade driven by a motor; 
sensing, by a first sensor provided in the wafer processing apparatus, a first sensor signal according to a detected processing state, and the first sensor signal includes at least one of a signal corresponding to a spindle resistance value of the motor or a signal corresponding to a driving current of the motor; 
generating, by an abnormality analyzer, abnormality occurrence data of a target wafer based on processing location information based on the first sensor signal; 
integrating, by an integration system, the abnormality occurrence data into wafer map data corresponding to the target wafer; 
outputting, by the integration system, the wafer map data to a post stage apparatus configured to perform a post-processing on the target wafer; and 
post-processing, by the post stage apparatus, the target wafer based on the wafer map data. 
17. The method according to claim 16, wherein the detected processing state includes an increase of a spindle resistance value of a motor above a predetermined level, the motor being configured to rotationally drive a blade to dice the target wafer.
18. The method according to claim 16, further comprising: 
displaying locations of chip areas and an abnormality position on the wafer as integrated wafer map data into which the abnormality occurrence data is integrated.
19. The method according to claim 16, further comprising: 
outputting integrated wafer map data into which the abnormality occurrence data is integrated to an inspection apparatus.
20. The method according to claim 17, wherein the abnormality occurrence data includes location information of chipping generated in dicing the target wafer.

Allowable Subject Matter
Claims 1, 3-10, 16-20 allowed. The following is an examiner’s statement of reasons for allowance: 
While U.S. Pub. No. 2020/0312778 to Lim teaches 
1, 11, 16. A processing information management system and method comprising: 
an abnormality analyzer configured to generate abnormality occurrence data of a target wafer based on processing location information, the processing location information collected based on a first sensor outputting a first sensor signal according to a detected processing state, the first sensor provided in a wafer processing apparatus; and an integration system configured to integrate the abnormality occurrence data into wafer map data corresponding to the target wafer (Abstract, Fig. 5, claims 1, 9).
And, U.S. Pat. No. 8,188,447 to Yang teaches 
1, 11, 16. A processing information management system and method comprising: 
an abnormality analyzer configured to generate abnormality occurrence data of a target wafer based on processing location information, the processing location information collected based on a first sensor outputting a first sensor signal according to a detected processing state, the first sensor provided in a wafer processing apparatus; and an integration system configured to integrate the abnormality occurrence data into wafer map data corresponding to the target wafer (Abstract, claims 1, 13).
Neither Lim nor Yang, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1. A processing information management system comprising: 
a wafer processing apparatus that includes a dicing apparatus having a rotable blade driven by a motor, the dicing apparatus configured to dice a wafer; 
a first sensor provided in the wafer processing apparatus, the first sensor outputting a first sensor signal according to a detected processing state, and the first sensor signal includes at least one of a signal corresponding to a spindle resistance value of the motor or a signal corresponding to a driving current of the motor; 
an abnormality analyzer configured to generate abnormality occurrence data of a target wafer based on processing location information based on the first sensor signal; 
an integration system configured to integrate the abnormality occurrence data into wafer map data corresponding to the target wafer; 
the integration system further configured to output the wafer map data to a post stage apparatus configured to perform a post-processing on the target wafer; and 
the post stage apparatus configured to perform a post-processing on the target wafer based on the wafer map data. 
16. A method of managing processing information comprising: 
dicing a wafer by a wafer processing apparatus that includes a dicing apparatus having a rotable blade driven by a motor; 
sensing, by a first sensor provided in the wafer processing apparatus, a first sensor signal according to a detected processing state, and the first sensor signal includes at least one of a signal corresponding to a spindle resistance value of the motor or a signal corresponding to a driving current of the motor; 
generating, by an abnormality analyzer, abnormality occurrence data of a target wafer based on processing location information based on the first sensor signal; 
integrating, by an integration system, the abnormality occurrence data into wafer map data corresponding to the target wafer; 
outputting, by the integration system, the wafer map data to a post stage apparatus configured to perform a post-processing on the target wafer; and 
post-processing, by the post stage apparatus, the target wafer based on the wafer map data. 

It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896